UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1420


NABINTU AURELE MONGANE,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



                                No. 08-1929


NABINTU AURELE MONGANE,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:    March 5, 2009                   Decided:   April 16, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Timothy W. Davis, LAW OFFICE OF TIMOTHY W. DAVIS, LLC,
Baltimore, Maryland, for Petitioner.   Michael F. Hertz, Acting
Assistant Attorney General, Carol Federighi, Senior Litigation
Counsel, Jonathan Robbins, Trial Attorney, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In     these     consolidated            petitions,         Nabintu     Aurele

Mongane, a native and citizen of the Congo, seeks review of the

Board    of   Immigration        Appeals’     (“Board”)         order      dismissing     her

appeal    from       the     immigration         judge’s       decision         finding   her

removable      and    denying     her    applications          for    relief      under   the

Convention Against Torture (“CAT”) and the order denying her

motion for reconsideration.              We deny the petitions for review.

              To qualify for protection under the CAT, a petitioner

bears the burden of demonstrating that “it is more likely than

not that he or she would be tortured if removed to the proposed

country       of     removal.”          8    C.F.R.          § 1208.16(c)(2)         (2008).

Administrative         findings     of      fact       are    conclusive         unless   any

reasonable         adjudicator    would      be    compelled         to    decide    to   the

contrary.          8 U.S.C. § 1252(b)(4)(B) (2006).                       This court will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992); see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir. 2002).

              Credibility        findings        are     reviewed         for    substantial

evidence.      A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

                                             3
“Examples of specific and cogent reasons include inconsistent

statements,      contradictory       evidence,         and       inherently         improbable

testimony . . . .”           Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir.    2006)    (internal       quotation      marks       and    citations         omitted).

Contradictory       evidence       may     support          an     adverse      credibility

finding    even     if     the    alien    offers       a     plausible        explanation.

Dankam v. Gonzales, 495 F.3d 113, 121-22 (4th Cir. 2007).                                   This

court     accords      broad,      though       not     unlimited,          deference         to

credibility findings supported by substantial evidence.                                Camara

v.   Ashcroft,      378    F.3d    361,     367    (4th          Cir.    2004).        If    the

immigration      judge’s     adverse       credibility            finding      is    based    on

speculation      and      conjecture      rather       than       specific      and    cogent

reasoning, however, it is not supported by substantial evidence.

Tewabe,    446    F.3d      at    538.       Even      in        light    of    an     adverse

credibility finding, the immigration judge must still determine

if independent evidence supports the alien’s claim.                             Camara, 378

F.3d at 371-72.

            We    find      no     abuse     of       discretion.              The    adverse

credibility finding is supported by substantial evidence and the

record does not compel a contrary finding.                              We also note that

there was a lack of independent evidence showing that it was

more likely than not Mongane will be tortured if she returns to

the Congo.



                                            4
             Mongane also claims she was denied due process.                     To

succeed on a due process claim in an asylum proceeding, the

alien must establish two closely linked elements: (1) that a

defect in the proceeding rendered it fundamentally unfair and

(2) that the defect prejudiced the outcome of the case.                   Anim v.

Mukasey, 535 F.3d 243, 256 (4th Cir. 2008) (citing Rusu, 296

F.3d at 320-22, 324).            Mongane failed to show the proceeding

before    the   immigration      judge    or    on   appeal    was   fundamentally

unfair.      In light of the adverse credibility finding and the

lack of independent evidence supporting her claim, she failed to

show she was prejudiced by any alleged defect in the proceeding.

            We deny the petitions for review.                  We dispense with

oral   argument     because      the    facts    and   legal    contentions     are

adequately      presented   in    the    materials     before    the    court   and

argument would not aid the decisional process.



                                                                PETITIONS DENIED




                                          5